Citation Nr: 0310025	
Decision Date: 05/27/03    Archive Date: 06/02/03

DOCKET NO.  94-23 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to increased evaluation for residuals of scars 
due to a right thigh shell fragment wound to Muscle Group 
XIV, currently rated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel

INTRODUCTION

The veteran served on active duty from February 1941 to 
October 1945.

This case comes to the Board of Veterans' Appeals (Board) 
from a rating decision rendered in February 1991 by the 
Newark, New Jersey, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The veteran later moved to New York 
and Florida.  This case was transferred to the RO in New York 
City, New York and finally to the RO in St. Petersburg, 
Florida.


FINDINGS OF FACT

1.  All the evidence requisite for an equitable disposition 
of the veteran's claim has been developed and obtained, and 
all due process concerns as to the development of his claim 
have been addressed.  

2.  The veteran's service-connected muscle disability is 
manifested by moderate impairment of Muscle Group XIV as well 
as subjective complaints of pain, numbness, and instability 
with objective findings of no loss of musculature, no muscle 
weakness, no scar, no muscle atrophy or weakening, and 
sensation to touch and pinprick in the wounded area.


CONCLUSION OF LAW

1.  The schedular criteria for an increased rating for the 
veteran's residuals of scars due to a right thigh shell 
fragment wound to Muscle Group XIV are not met.  38 U.S.C.A. 
§§ 1155, 5100, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.321, 3.951, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.55, 4.56, 
4.59, 4.73, Diagnostic Code 5314 (1996 and 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A December 1945 rating decision granted service connection 
for scar of the right thigh and sacral coccygeal region, 
gunshot wound, and assigned a 10 percent rating effective 
from October 1945, based on incomplete records.  The scars of 
the sacral coccygeal region and the right thigh were later 
separately rated, and it was subsequently discovered that the 
scar of the sacral coccygeal region was a postoperative scar 
from treatment of a pilonidal cyst.

The 10 percent rating for scars (2) right thigh, residuals 
shell fragment wound, muscle group XIV, has been in effect 
since October 1945 and is protected.  This rating is now 
protected.  See 38 U.S.C.A. § 110 (West 2002); 38 C.F.R. 
§ 3.951(b) (2002).

In February 1991, the RO denied the veteran's claim for an 
increased evaluation for residuals of scars due to a right 
thigh shell fragment wound to Muscle Group XIV, and continued 
the 10 percent rating under Diagnostic Code 5314.  The 
veteran contends that residuals of his right thigh disability 
are more severe than currently evaluated, and that an 
increased evaluation should be assigned.  After a review of 
the evidence, the Board finds that the evidence does not 
support a higher rating under any applicable Diagnostic Code.

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2002) (Schedule).  To 
evaluate the severity of a particular disability, it is 
essential to consider its history.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 
(2002).  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, only the present level of disability is 
of primary concern.  Although a rating specialist is directed 
to review the recorded history of a disability to make a more 
accurate evaluation under 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).


I.  Entitlement to an Increased Evaluation for Residuals of 
Right Thigh Disability 

The veteran's service medical records, specifically an 
October 1945 discharge examination report, reflect that he 
sustained a two penetrating shell fragment wounds in the 
right thigh, one in August 1944 and the other in April 1945.  
Treatment records dated in April 1945 detail that the final 
diagnosis was noted as a penetrating, moderate wound of the 
right thigh, which was incurred in the line of duty in April 
1945.  Additional notes state that the veteran was given 
penicillin and his wound was treated with a sulfa dressing.  
Hospital reports from April 1945 noted that the veteran's 
wound was healing and that removal of the shrapnel fragments 
was not attempted because they were deemed too small and 
deeply embedded.  In May 1945, the record shows that the 
veteran was discharged from treatment for duty.  In the 
October 1945 discharge examination report the examiner marked 
the form to indicate that it was his opinion that the 
veteran's right thigh scar would not result in disability or 
untimely death.  An October 1948 VA examination report stated 
that the veteran complained of pain in his right thigh during 
certain types of weather and after prolonged sitting, as well 
as intermittent ankle swelling.  A diagnosis of scars, right 
thigh from shell fragment wounds was listed in the report.  
The examiner stated that the veteran had two small 
superficial scars on the lateral aspect of the right thigh 
measuring 1/2 inch to 1/4 inch each.        

The veteran is rated as 10 percent disabling under Diagnostic 
Code 5314 for his right thigh muscle disability.  During the 
pendency of this appeal, the criteria for evaluating muscle 
injuries were changed and the new regulations became 
effective on July 3, 1997.  See 62 Fed. Reg. 30,235 (1997).

Where a law or regulation changes after a claim is filed or 
reopened, but before the administrative or judicial appeals 
process has been concluded, the version of the law or 
regulation most favorable to the appellant must apply unless 
Congress or the Secretary provides otherwise.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

In a precedent opinion of the VA Office of the General 
Counsel, it was held that, when a provision of the VA rating 
schedule is amended while a claim for an increased rating 
under that provision is pending, the Board must determine 
whether the intervening change is more favorable to the 
veteran, and, if the amendment is more favorable, apply that 
provision to rate the disability for periods from and after 
the effective date of the regulatory change.  In addition, 
the Board must apply the prior regulation to rate the 
veteran's disability for periods preceding the effective date 
of the regulatory change.  See VAOPGCPREC 3-2000 (April 10, 
2000); see also DeSousa v. Gober, 10 Vet. App. 461, 465-67 
(1997).
Prior to July 3, 1997, 38 C.F.R. § 4.56 provided the 
evaluation of muscle disabilities as follows:  (a) Slight 
(insignificant) disability of muscles.  Type of injury was a 
simple wound of muscle without debridement, infection, or 
effects of laceration.  By history and complaint, the wound 
would be of slight severity, with relatively brief treatment 
and return to duty.  The wound would heal with good 
functional results.  There would be no cardinal symptoms or 
signs of muscle injury, such as weakness, fatigue-pain, 
uncertainty of movement, loss of power, lowered threshold of 
fatigue and impairment in coordination.  Objective findings 
were listed as minimum scar; slight, if any, evidence of 
fascial defect or of atrophy or of impaired tonus.  There 
would be no significant impairment of function and no 
retained metallic body fragments.  See 38 C.F.R. § 4.56(a) 
(1996).

(b) Moderate disability of the muscles.  Type of injury 
consists of a through and through or deep penetrating wound 
of relatively short track by a single bullet or small shell 
or shrapnel fragment.  There would be an absence of explosive 
effect of a high velocity missile as well as residuals of 
debridement or prolonged infection.  By history and 
complaint, there would be a service department record or 
other sufficient evidence of hospitalization in service for 
treatment of the wound.  Record in the file would show 
consistent complaints on record from first examination 
forward, of one or more of the cardinal symptoms of muscle 
wounds particularly fatigue and fatigue-pain after moderate 
use, affecting particular functions controlled by injured 
muscles.  Objective findings of a moderate disability of the 
muscle are: linear or relatively small entrance and (if 
present) exit scars so situated as to indicate a relatively 
short track of the missile through muscle tissue; signs of 
moderate loss of deep fascia or muscle substance or 
impairment of muscle tonus; and definite weakness or fatigue 
in comparative tests.  See 38 C.F.R. § 4.56(b) (1996).

(c) Moderately severe disability of the muscles.   The type 
of injury was a through and through or deep penetrating wound 
by a high velocity missile of small size, or a large missile 
of low velocity, with debridement or with prolonged infection 
or with sloughing of soft parts, and with intramuscular 
cicatrization.  By history and complaint, there would be a 
service department record or other sufficient evidence of 
hospitalization for a prolonged period in service for 
treatment of a wound of a severe grade.  Record in the file 
would show consistent complaints of cardinal symptoms of 
muscle wounds.  Evidence of unemployability because of 
inability to keep up with work requirements is to be 
considered, if present.  Objective findings of a moderately 
severe wound include the following: relatively large entrance 
and (if present) exit scars so situated as to indicate the 
track of the missile through important muscle groups; 
indications on palpation of moderate loss of deep fascia, 
moderate loss of muscle substance, or moderate loss of normal 
firm resistance of muscles in comparison to the sound side; 
and tests of strength and endurance of muscle groups involved 
in comparison to the sound side give positive evidence of 
marked or moderately severe loss.  See 38 C.F.R. § 4.56(c) 
(1996).

(d) Severe disability of muscles.  The wound consists of 
through and through or deep penetrating wounds due to a high-
velocity missile or to large or multiple low-velocity 
missiles, or a shattering bone fracture; with extensive 
debridement, prolonged infection, or sloughing of soft parts; 
intermuscular binding; and cicatrization.  By history and 
complaint, the injury should be similar to moderately severe 
muscle injury, but in an aggravated form.  Objective findings 
should include extensive ragged, depressed and adherent scars 
so situated as to indicate wide damage to the muscle groups 
in the track of the missile.  X- rays may show retained 
metallic foreign bodies, and palpation should show moderate 
or extensive loss of deep fascia or muscle substance, with 
soft or flabby muscles in the wound area. Adaptive 
contraction of an opposing group of muscles, if present, 
indicates severity, as does adhesion of a scar to one of the 
long bones, scapula, pelvic bones, sacrum or vertebrae, in an 
area where the bone is normally protected by muscle.  See 38 
C.F.R. § 4.56(d) (1996).

Based upon the new rating criteria effective after July 3, 
1997, 38 C.F.R. § 4.56 (2002) provides the evaluation of 
muscle disabilities as follows:  (a) An open comminuted 
fracture with muscle or tendon damage will be rated as a 
severe injury of the muscle group involved unless, for 
locations such as in the wrist or over the tibia, evidence 
establishes that the muscle damage is minimal.  (b) A 
through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged.  (c) For VA rating purposes, the cardinal 
signs and symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement.  (d) 
Under Diagnostic Codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe or severe as follows:

(1) Slight disability of muscles--(i) Type of injury.  Simple 
wound of muscle without debribement or infection.  (ii) 
History and complaint.  Service department record of 
superficial wound with brief treatment and return to duty.  
Healing with good functional results.  No cardinal signs or 
symptoms of muscle disability as defined in paragraph (c) of 
this section.  (iii) Objective findings.  Minimal scar.  No 
evidence of fascial defect, atrophy, or impaired tonus.  No 
impairment of function or metallic fragments retained in 
muscle tissue.  See 38 C.F.R. § 4.56(1) (2002).

(2) Moderate disability of muscles--(i) Type of injury.  
Through and through or deep penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection.  (ii) History and 
complaint.  Service department record or other evidence of 
in-service treatment for the wound.  Record of consistent 
complaint of one or more of the cardinal signs and symptoms 
of muscle disability as defined in paragraph (c) of this 
section, particularly lowered threshold of fatigue after 
average use, affecting the particular functions controlled by 
the injured muscles.  (iii) Objective findings.  Entrance and 
(if present) exit scars, small or linear, indicating short 
track of missile through muscle tissue. Some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.  See 38 C.F.R. § 4.56(2) (2002).

(3) Moderately severe disability of muscles--(i) Type of 
injury.  Through and through or deep penetrating wound by 
small high velocity missile or large low-velocity missile, 
with debridement, prolonged infection, or sloughing of soft 
parts, and intermuscular scarring.  (ii) History and 
complaint.  Service department record or other evidence 
showing hospitalization for a prolonged period for treatment 
of wound. Record of consistent complaint of cardinal signs 
and symptoms of muscle disability as defined in paragraph (c) 
of this section and, if present, evidence of inability to 
keep up with work requirements.  (iii) Objective findings. 
Entrance and (if present) exit scars indicating track of 
missile through one or more muscle groups. Indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side.  Tests 
of strength and endurance compared with sound side 
demonstrate positive evidence of impairment. See 38 C.F.R. § 
4.56(3) (2002).

(4) Severe disability of muscles--(i) Type of injury.  
Through and through or deep penetrating wound due to high 
velocity missile, or large or multiple low-velocity missiles, 
or with shattering bone fracture or open communicated 
fracture with extensive debridement, prolonged infection, or 
sloughing of soft parts, intermuscular binding or scarring.  
(ii) History and complaint.  Service department record or 
other evidence showing hospitalization for a prolonged period 
for treatment of wound.  Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section, worse than those shown for 
moderately severe muscle injuries, and, if present, evidence 
of inability to keep up with work requirements.  (iii) 
Objective findings.  Ragged, depressed and adherent scars 
indicating wide damage to muscle groups in missile track.  
Palpation shows loss of deep fascia or muscle substance, or 
soft flabby muscles in wound area.  Muscle swell and harden 
abnormally in contraction.  Tests of strength, endurance, or 
coordinated movements compared with the corresponding muscles 
of the uninjured side indicate severe impairment of function.  
If present, the following are also signs of severe muscle 
disability:  (A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile.  (B) Adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle.  (C) Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests.  (D) Visible 
or measurable atrophy.  (E) Adaptive contraction of an 
opposing group of muscles.  (F) Atrophy of muscle groups not 
in the track of the missile, particularly of the trapezius 
and serratus in wounds of shoulder girdle.  (G) Induration or 
atrophy of an entire muscle following simple piercing by a 
projectile. See 38 C.F.R. § 4.56(4) (2002).

Diagnostic Code 5314 provides for the evaluation of injury to 
Muscle Group XIV.  The function of this muscle group is 
extension of the knee and simultaneous extension of the hip 
and flexion of the knee.  When there is moderate impairment a 
rating of 10 percent is assigned.  To warrant the 30 percent 
rating, the evidence must demonstrate moderately severe 
impairment to this muscle group; and the highest or 40 
percent schedular rating contemplates severe impairment.  See 
38 C.F.R. § 4.73, Diagnostic Code 5314 (1996 and 2002).

In an August 1991 statement, the veteran's representative 
indicated that the veteran should be evaluated under 
Diagnostic Code 8525 for neurological symptoms which the 
veteran felt were related to his service-connected right 
thigh disability based on the medical evidence of record, 
including a July 1990 Doppler study.  Diagnostic Code 8525 
contains the rating criteria for paralysis of the posterior 
tibial nerve.  See 38 C.F.R. § 4.124a, Diagnostic Code 8525 
(2002).  In a December 2002 rating decision, the RO denied 
service connection for peripheral neuropathy claimed as 
secondary to the veteran's service connected disability of 
residuals of scars due to a right thigh shell fragment wound 
to Muscle Group XIV.  The veteran was notified of the RO's 
rating decision in December 2002.  He did not appeal this 
decision.  Consequently, the Board notes that the issue 
pertaining to neurological symptoms that the veteran claimed 
as secondary to his right thigh scar disability is not the 
subject of this appeal.  Rather, it has been adjudicated 
separately from his current claim for an increased rating of 
his disability of residuals of scars due to a right thigh 
shell fragment wound to Muscle Group XIV. 
 
In this case, neither the old nor the amended muscle 
disability rating criteria is more favorable to the veteran.  
The evidence shows that the veteran's residuals of scars due 
to a right thigh shell fragment wound to Muscle Group XIV are 
more consistent with the criteria of a moderate disability 
under both versions of the rating criteria.

A July 1990 VA treatment note listed that the veteran 
complained of numbness, a burning sensation, and pain after 
standing or walking in the lateral aspect of his right thigh.  
The examiner noted the old shrapnel wound and stated that it 
was probable that the veteran was experiencing traumatic 
neuropathy.  VA treatment records dated from May 1991 to May 
1992 show continued complaints of pain in both legs and 
improvement noted by the veteran due to prescribed 
medication.  An August 1992 VA examination report stated that 
the veteran again complained of burning pain and numbness in 
his right thigh.  Objective findings of no visible scar, no 
atrophy, no functional impairment, and no limitation of 
motion of the right knee, ankle, or hip were noted in the 
report.  The examiner stated that the veteran had 
questionable nerve damage and similar neurological reactions 
in both legs.  An August 1992 radiology report stated that 
two metallic fragments were seen in the veteran's soft 
tissue.  No fracture or dislocation was noted in the report.

In a June 1993 VA examination report, the veteran relayed a 
history of burning pain and numbness that emanated from his 
right thigh to his right ankle.  The examiner noted that the 
veteran had full power in his right lower extremity with no 
atrophy and a normal sensation to a pinprick.  A diagnosis of 
probable sciatic nerve compression secondary to scars from 
shrapnel wound was listed in the report.  In an additional VA 
examination report from June 1993, the examiner stated that 
the tensor facia lata and vastus lateralis were the muscles 
transversed by the shrapnel.  It was noted that the veteran 
had no visible scar, adhesions, damage to tendons or bones, 
or tissue loss.  The examiner specifically noted that the 
only evidence of pain was confirmed by the veteran's history.  
A diagnosis of metallic fragment in soft tissue of the mid 
right thigh as well as another fragment embedded in the 
cortex of the right femur was listed in the report.  The 
examiner stated that there were virtually no objective 
findings to report.       

In the most recent VA examination report dated in December 
2002, objective findings of no scar, no muscle loss or any 
other abnormality, and no tenderness were noted.  The 
examiner stated that sensation to touch and pinprick appeared 
to be present in the wound location and in the right lower 
extremity.  An assessment of residual fragment wound in the 
right thigh, Muscle Group XIV was listed in the report.  The 
examiner also noted that the veteran does not appear to have 
peripheral neuropathy.  However, it was stated that the 
veteran's complains of pain in the wound location were as 
likely as not to be secondary to his residuals of a fragment 
wound.  A December 2002 radiology report noted that the 
veteran had moderate narrowing of the hip joint with 
sclerosis and irregularity of the acetabulum with metallic 
foreign bodies in the midshift of the femur and bone growth 
of the medial femoral condyle.  An impression of moderate 
degenerative joint disease with foreign bodies was listed in 
the report.    

Competent medical evidence discussed above does not show that 
the veteran's disability is more than moderate in nature.  
Under the old rating criteria in 38 C.F.R. § 4.56 effective 
prior to July 3, 1997, the evidence does not show that the 
veteran's disability can be rated as moderately severe or 
severe in nature.  While the veteran's shell fragment wound 
was classified as penetrating, service medical records do not 
show that the wound was debrided, suffered prolonged 
infection, or had sloughing of soft parts with intramuscular 
cicatrization.  Treatment records and examination reports do 
not show that residuals of the wound are consistent with 
complaints of cardinal symptoms of muscle wounds.  Competent 
medical evidence shows that there are no objective findings 
of loss of power or moderate loss of muscle substance.  In 
addition, the veteran's wound residuals cannot be considered 
severe in nature.  Evidence of record does not show any 
objective finding of extensive, ragged, depressed or adhered 
scars.  In the most recent VA examination reports, there has 
been no visible scarring on the veteran's right thigh.  While 
X-ray reports show retained metallic foreign bodies, the 
medical evidence does not show that the veteran has any 
moderate or extensive loss of fascia or muscle substance.     

Under the new rating criteria in 38 C.F.R. § 4.56 effective 
July 3, 1997, the evidence also does not show that the 
veteran's disability can be rated as moderately severe or 
severe in nature.  The wound has not resulted in any of the 
"cardinal signs and symptoms" for consideration in the 
provisions of 38 C.F.R. § 4.56(c) including loss of power, 
weakness, fatigue-pain, and impairment of coordination.  The 
veteran's initial right thigh injury resulted in no 
documented functional impairment or prolonged hospitalization 
for treatment of the wound.  The medical evidence discussed 
above detailed that the veteran has virtually no current 
objective findings on examination including no loss of deep 
fascia or muscle substance as well as no loss of power.  To 
show a severe muscle disability under 38 C.F.R. § 4.56, the 
veteran must exhibit residuals such as scar adhesion, muscle 
atrophy, and severe impairment of function.  In this case, 
medical evidence does not show that the veteran has residuals 
that would classify his disability as severe in nature.  The 
Board finds that the veteran's residuals of a right thigh 
shell fragment wound more nearly approximate a "moderate" 
disability under 38 C.F.R. § 4.56, which would not warrant 
the assignment of a 30 percent rating under the applicable 
diagnostic code.  See 38 C.F.R. §§ 4.7, 4.56, 4.73, 
Diagnostic Code 5314 (1996 and 2002).

In a February 1997 statement, the veteran's representative 
argued that the veteran's disability should be evaluated 
based on a determination of functional loss, which should 
include consideration of the veteran's pain.  An evaluation 
of any musculoskeletal disability must include consideration 
of the veteran's ability to engage in ordinary activities, 
including employment, and of impairment of function due to 
such factors as pain on motion, weakened movement, excess 
fatigability, diminished endurance, or incoordination.  See 
38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2002); DeLuca v. Brown, 
8 Vet. App. 202 (1995).  However, the Board notes that the 
pain and functional limitation caused by the right thigh 
disability were already considered in the 10 percent rating 
that has been assigned.  The veteran has not demonstrated the 
functional loss due to pain that would be equivalent to an 
evaluation in excess of the current schedular 10 percent 
rating.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2002); 
DeLuca, supra.  None of the veteran's medical records, VA 
examination reports, or statements show the presence of such 
factors as weakened or abnormal movement, excess 
fatigability; incoordination, pain on movement, swelling, 
deformity, atrophy of disuse, instability of station, 
disturbance of locomotion, or interference with sitting, 
standing, or weight-bearing to a degree that would be 
equivalent to more than moderate disability.  There is no 
competent evidence indicating a greater degree of functional 
loss attributable to right thigh disability than that 
commensurate with the 10 percent rating currently assigned. 

Other factors to consider are the veteran's degree of 
limitation of motion and pain. With increasing levels of 
pain, concomitantly increasing degrees of muscle spasm, 
weakness, atrophy, and inability to function are also 
expected.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2002).  In this 
case, the veteran continually reported he was suffering from 
chronic pain.  However, there is no competent medical 
evidence indicative of muscle spasms or loss of sensory 
function.  There currently is also no evidence sufficient for 
a diagnosis of more than moderate muscle injury.

The Board acknowledges the veteran's complaints of burning 
pain, numbness, instability, and limitation of physical 
activity due to his disability in the October 1991 hearing 
transcript.  However, the veteran has not demonstrated that 
he has the medical expertise that would render competent his 
statements as to the current severity of his right thigh 
disability.  His opinion alone cannot meet the burden imposed 
by 38 C.F.R. §§ 4.56, 4.73 with respect to the current 
severity of his right thigh disability.  See Moray v. Brown, 
2 Vet. App. 211, 214 (1993); see also Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Statements submitted by the veteran 
qualify as competent lay evidence.  Competent lay evidence is 
any evidence not requiring that the proponent have 
specialized education, training, or experience.  Lay evidence 
is considered competent if it is provided by a person who has 
knowledge of facts or circumstances and who can convey 
matters that can be observed and described by a layperson.  
See 38 C.F.R. § 3.159(a)(2) (2002).  Competent medical 
evidence is evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions.  See 38 C.F.R. § 
3.159(a)(1) (2002).


The Board concludes that the evidence of record does not 
reflect the moderately severe level of disability required 
for a 30 percent rating under Diagnostic Code 5314.  The 
preponderance of the evidence is against an evaluation in 
excess of 10 percent for a right thigh shell fragment wound 
to Muscle Group XIV.

The RO also determined that referral to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for an extraschedular rating was not warranted.  
Under 38 C.F.R § 3.321(b)(1), in exceptional cases where 
schedular evaluations are found to be inadequate, 
consideration of an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities may is 
made.  The governing norm in an exceptional case is a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  See 38 C.F.R § 3.321(b)(1) 
(2002).  In this case, the Schedule is not inadequate.  The 
Schedule does provide for higher ratings for the service-
connected right thigh disability, but, as discussed above, 
the schedular criteria for a higher rating has not been 
shown.  In addition, it has not been shown that the service-
connected disability has required frequent periods of 
hospitalization or has produced marked interference with the 
veteran's employment.  For these reasons, an extraschedular 
rating is not warranted.

II. VCAA

A change in the law, on November 9, 2000, redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify the claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  See Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100 et. seq. (West 2002).  
Implementing regulations for VCAA have been published.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  
Except for amendments not applicable, the provisions of the 
regulations merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA.  

The Board has conducted a complete and thorough review of the 
veteran's claims folder.  The Board finds that the RO advised 
the veteran of the evidence necessary to support his claim 
for an increased evaluation for residuals of scars due to a 
right thigh shell fragment wound to Muscle Group XIV.  He has 
not indicated the existence of any pertinent evidence that 
has not already been requested, obtained, or attempted to be 
obtained.  The RO made all reasonable efforts to obtain 
relevant records adequately identified by the veteran.  All 
evidence identified by the veteran relative to this claim has 
been obtained and associated with the claims folder. 

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).  
In this regard, the RO sent the veteran a Supplemental 
Statement of the Case in December 2002, which notified him of 
the type of evidence necessary to substantiate his claim.  
This document also informed him that VA would assist in 
obtaining identified records, but that it was the veteran's 
duty to give enough information to obtain the additional 
records and to make sure the records were received by the VA.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding 
that both the statute, 38 U.S.C. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary 
to notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary).  


ORDER

An increased rating for residuals of scars due to a right 
thigh shell fragment wound to Muscle Group XIV is denied.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

